Title: To George Washington from William Gordon, 19 December 1785
From: Gordon, William
To: Washington, George



Dear Sir
Jamaica Plain [Mass.] Decr 19. 1785

I find in my minutes the following story to have been reported, the truth or error of which I wish to have ascertained, & therefore make my application to You as the proper person to establish or contradict it, viz., “When Genl Washington was at Morris Town in 1777 with the fewest men, a British officer was taken in a skirmish, who was permitted to go about upon his parole; within a few days he forfeited his honour & went off. Genl Washington being told it, cried out, then I am ruined; but sent for a counter-spy, who went off for Cornwallis; on coming to his quarters, Cornwallis with other officers were in consultation. The spy insisted upon seeing Cornwallis, & sent in his name, on which he was ordered into the room, when he delivered a return to Cornwallis, according to which Genl Washington had one regiment at Bound Brook, another at this place, a

third at that & soon, making his whole force between three & 4,000 men—upon reading of which Cornwallis cursed & said Did I not tell you so? What a pretty scrape we should have been brought into, had we attended to our information! It does not signify, I never will trust to the information of a man that will break his parole—And so nothing was attempted.” I am now full as busy as a hen with one chick. Your Excellency will therefore excuse my enlarging, which may possibly be equally adapted to your numerous engagements. Mrs Gordon unites in most sincere regards to Self Lady & friends, the young one particularly, with your Excellys affectionate friend & humble servant

William Gordon

